UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:JUNE 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the transition period from to Commission File Number: 001-11497 AUTOINFO, INC. (Exact name of Registrant as specified in its charter) DELAWARE 13-2867481 (State or other jurisdiction of incorporation (I.R.S. Employer Identification number) or organization) 6413 Congress Ave., Suite 260, Boca Raton, FL 33487 (Address of principal executive office) (561) 988-9456 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LARGE ACCELERATED FILER o ACCELERATED FILER o NON-ACCELERATED FILER o SMALLER REPORTING COMPANY x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The number of shares outstanding of the Registrant’s common stock as of August 10, 2010:33,496,060 shares of common stock. AUTOINFO, INC. AND SUBSIDIARIES INDEX Part I.Financial Information: Item 1. Consolidated Financial Statements: Page Balance Sheets June 30, 2010 (unaudited) and December 31, 2009 (audited) 3 Statements of Income (unaudited)Three and Six months ended June 30, 2010 and 2009 4 Statements of Cash Flows (unaudited) Six months ended June 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 17 Part II.Other Information Item 6. Exhibits 17 Signatures 18 2 Index PART I - FINANCIAL INFORMATION Item 1. CONSOLIDATED FINANCIAL STATEMENTS AUTOINFO, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June30, December31, Unaudited Audited ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $697,000 and $420,000 as of June 30, 2010 and December 31, 2009, respectively Deferred income taxes (Note 2) Prepaid expenses Current portion of advances and other assets Total current assets Fixed assets, net of accumulated depreciation Advances and other assets, net of current portion $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Loan payable Stockholders’ Equity Common stock - authorized 100,000,000 shares $.001 par value; issued and outstanding -33,496,000 shares as of June 30, 2010 and December 31, 2009 Additional paid-in capital Deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 Index AUTOINFO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six Months Ended June30, Three Months Ended June30, Gross revenues Transportation services $ Agent support services Total revenues Cost of transportation Gross profit Commissions Operating expenses Income from operations Interest expense Income before income taxes Income taxes (Note 2) Netincome $ Net income per share: Basic $ Diluted $ Weighted average number of common shares: Basic Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Index AUTOINFO, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Change in allowance for doubtful accounts ) Depreciation and amortization Stock-based compensation expense Deferred income taxes Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) ) Accounts payable and accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities: Advances and other assets ) Capital expenditures ) ) Net cash provided by (used in) investing activities ) Cash flows fromfinancing activities: Exercise of stock options - - Increase inloan payable, net Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Index AUTOINFO, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Forward Looking Statements Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements regarding the plans and objectives of management for future operations.Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties.Ourplans and objectives are based, in part, on assumptions involving judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond our control.Although we believe that our assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate.In light of the significant uncertainties inherent in the forward-looking statements included herein particularly in view of the current state of our operations, the inclusion of such information should not be regarded as a statement by us or any other person that our objectives and plans will be achieved.Factors that could cause actual results to differ materially from those expressed or implied by forward-looking statements include, but are not limited to, the factors set forth under the headings “Business,” and“Risk Factors” inour Annual Report on Form 10-K for the year ended December 31, 2009 as filed with the United States Securities and Exchange Commission (“SEC”). Note 1. - Business and Summary of Significant Accounting Policies Business AutoInfo, Inc., through its wholly-owned subsidiaries, Sunteck Transport Group, Inc. and Eleets Logistics, Inc. (collectively, the “Company,” “we,” “us,” or “our”), operates in two business segments, non-asset based transportation services and agent support services. The non-asset based transportation services segment includes our brokerage and contract carrier services which are provided through a network of independent sales agents throughout the United States and Canada. Revenue in this segment is generated from freight transportation transactions. The agent support services segment includes an array of services that we provide to our agent network to support and encourage the expansion of our agents’ businesses, primarily financial support through interest bearing long-term loans and non-interest bearing short-term loans, as well as other services including training, margin analysis, marketing assistance, industry and market segment data, and business analysis tools.Revenue in this segment consists primarily of interest on interest bearing loans made to agents. This segment also includes potential revenues related to profit participations and realization on options to acquire equity that the Company may receive related to a loan or advance extended to an agent. As a non-asset based provider of brokerage and contract carrier transportation services, the Company does not own any equipment and its services are provided through its strategic alliances with less than truckload, truckload, air, rail, ocean common carriers and independent owner-operators to service customers’ needs. The Company’s brokerage and contract carrier services are provided through a network of independent sales agents throughout the United States and Canada. During its most recently completed fiscal year, the Company generated revenue, gross profit and net income of approximately $183.9 million, $37.2 million and $1.4 million, respectively. Economic Downturn Our operating results for the first nine months of 2009 were impacted by the economic downturn which began in 2008.We began experiencing the signs of an economic recovery in the fourth quarter of 2009 which has continued into 2010.As further evidence of an economic recovery, we had revenues of $125.5 million as compared to $78.8 million in the first six months of 2009 and net profit of $1,153,000 as compared to $608,000 in the first six months of 2009.While this trend is a positive sign, there are no assurances that it is indicative of future results. 6 Index Summary of Significant Accounting Policies Basis of Presentation The financial statements of the Company have been prepared using the accrual basis of accounting under accounting principles generally accepted in the United States of America (GAAP). The consolidated financial statements, which are unaudited, have been prepared pursuant to the rules and regulations of the SEC. In management’s opinion, these financial statements include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods presented. The results of operations for the three and six months ended June 30, 2010 and 2009 are not necessarily indicative of results to be expected for the entire year.Pursuant to SEC rules and regulations, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been omitted from these statements.The consolidated financial statements and notes thereto should be read in conjunction with the financial statements and notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. Principles of Consolidation The consolidated financial statements include the accounts of the AutoInfo, Inc., its wholly-owned subsidiaries, Sunteck Transport Group, Inc. and Eleets Logistics, Inc.All significant intercompany balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of these financial statements in conformity with GAAP requires management to make certain estimates and assumptions.These estimates and assumptions affect the reported amounts of assets, liabilities and contingent liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the periods presented. The Company believes that all such assumptions are reasonable and that all estimates are adequate, however, actual results could differ from those estimates. Revenue Recognition Gross revenues from transportation services consist of the total dollar value of services purchased by shippers.Gross profits are gross revenues less the direct costs of transportation. Revenue is recognized upon delivery of freight, at which time the related transportation cost, including commission, is also recognized.At that time, the Company’s obligations are completed and collection of receivables is reasonably assured. Gross revenues and profits from agent support services consist primarily of interest on interest bearing loans. Accounting Standards Codification Topic 605-45 “Revenue Recognition – Principal Agent Considerations” (ASC 605-45), establishes criteria for recognizing revenues on a gross or net basis. The Company is the primary obligor in its transactions, has all credit risk, maintains substantially all risk and rewards, has discretion in selecting the supplier, and has latitude in pricing decisions.Accordingly, the Company records all transactions at the gross amount, consistent with the provisions of ASC 605-45. Income on all loans is recognized on the interest method. Accrual of interest is suspended at the earlier of the time at which collection becomes doubtful or the loan becomes delinquent.Interest income on impaired loans is recognized either as cash is collected or on a cost-recovery basis as conditions warrant. Cash and cash equivalents Cash and cash equivalents consist of cash in banks. 7 Index Provision For Doubtful Accounts The Company continuously monitors the creditworthiness of its customers and has established an allowance for amounts that may become uncollectible in the future based on current economic trends, its historical payment and bad debt write-off experience, and any specific customer related collection issues. Fixed Assets Fixed assets as of June 30, 2010 and December 31, 2009, consisting primarily of furniture, fixtures and equipment and computer system development costs, were carried at cost net of accumulated depreciation. Depreciation of fixed assets was provided on the straight-line method over the estimated useful lives of the related assets which range from three to five years. Income Per Share Basic income per share is based on net income divided by the weighted average number of common shares outstanding.Common stock equivalents outstanding were 1,215,000 and 1,718,000, and 1,052,000 and 1,236,000, respectively, for the three and six month periods ended June 30, 2010 and 2009, respectively Income Taxes The Company utilizes the asset and liability method for accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and future benefits to be recognized upon the utilization of certain operating loss carryforwards.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Segment Information Through 2008, the Company operated in one business segment. During 2009, the Company determined that it operated in two business segments, non-asset based transportation services and agent support services. The non-asset based transportation services segment includes our brokerage and contract carrier services which are provided through a network of independent sales agents throughout the United States and Canada. Revenue in this segment is generated from freight transportation transactions.The agent support services segment includes an array of services that we provide to our agent network to support and encourage the expansion of our agents’ businesses, primarily financial support through interest bearing long-term loans and non-interest bearing short-term loans, as well as other services including training, margin analysis, marketing assistance, industry and market segment data, and business analysis tools.Revenue in this segment consists primarily of interest on interest bearing loans. This segment also includes potential revenues related to profit participations and realization on options to acquire equity that the Company may receive related to a loan or advance extended to an agent. 8 Index Note 2- Income Taxes For the three and six month periods ended June 30, 2010 and 2009, respectively, the provision for income taxes consisted of the following: Three Months Ended June30, Current Deferred Current Deferred Tax expense before application of operating loss carryforwards $ $
